Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 4, 7-11 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the invention described in Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with: 
wherein there are at least two panels operably connected to an inboard side of said links as required by Claim 3.
wherein said at least one panel is the same length as the step board as required by Claim 4.
wherein said at least one panel is the same length as said step board as required by Claim 7.
wherein said at least one panel extends the same length as said step board as required by Claim 8.
wherein there are at least two panels operably connected to an inboard edge of said links as required by Claim 9.
wherein said at least one panel is longer than said step board as required by Claim 10.
wherein said at least one panel extends past a forward edge of said step board as required by Claim 11
wherein there are at least two panels operably connected to an inboard edge of said links and extends past a forward edge of said step board as required by Claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 12, 13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick (10,081,302).
Consider Claim 1, Frederick discloses an active rocker aerodynamic shield integrated into an automated running board for a vehicle, comprising: an automated running board (22) including a plurality of links (62, 70) for movement of a step board (44) under predetermined conditions (C5, L 35-65) between a stowed position (Fig. 5) and at least one deployed position (Fig. 6); at least one panel (90) forming said aerodynamic shield, said at least one panel operably connected to the automated running board to automatically deploy and retract with the step board for improved aerodynamics under predetermined conditions (C5, L 35-65).
Consider Claim 5, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein said at least one panel (90) extends between said links (See Figs. 1 and 3).
Consider Claim 6, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein said at least one panel (90) is operably connected to an outboard side of said links (62, 70).
Consider Claim 12, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein said at least one panel (90) substantially extends the length between front and rear wheels of the vehicle (Fig. 3).
Consider Claim 13, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein said assembly operably mounts adjacent to said rocker panel sill (38).
Consider Claim 15, Frederick discloses all the features of the claimed invention, as described above, and further discloses wherein the links comprise an idler linkage (58, 78) operably coupled to a drive arm (70), said drive arm operably coupled to a drive linkage that is operably coupled to a motor (C5, L 9-34).
Consider Claim 16, Frederick discloses all the features of the claimed invention, as described above, and further discloses each idler linkage (58, 78) and linkage (62, 70) includes a mounting portion (idler linkage: 74, 80, linkage: 54) for attachment to the vehicle.
Consider Claim 17, Frederick discloses all the features of the claimed invention, as described above, and further discloses each idler linkage (78, 58) and linkage (70, 62) includes an inner link (58, 70), an outer link (78, 62) and a lower mount (idler linkage: 60, 84, linkage: 74, 86), wherein the lower mount is operably connected to said step board (44).
Consider Claim 18, Frederick discloses an active rocker aerodynamic shield integrated into an automated running board (22) assembly for a motor vehicle, comprising: at least one running board including a plurality of links (62, 70) for movement of at least one step board under predetermined conditions (C5, L 35-65) between at least one stowed position (Fig. 5) generally tucked up under the vehicle and at least one deployed position (Fig. 6); at least one panel (90) forming said aerodynamic shield, said at least one panel operably connected to the at least one running board to automatically deploy and retract with the at least one step board for improved aerodynamics under predetermined conditions (C5, L 35-65).
Consider Claim 19, Frederick discloses an active rocker aerodynamic shield for a vehicle, comprising: an automated running board assembly (22); a running board including a plurality of links (62, 70) for movement of a step board (44) under predetermined conditions (C5, L 35-65) between at least one stowed position (Fig. 5) generally tucked up under the vehicle and at least one deployed position (Fig. 6); at least one panel (90) forming said aerodynamic shield, said at least one panel operably connected to the automated running board to automatically deploy and retract with the step board for improved aerodynamics under predetermined conditions (C5, L 35-65), wherein the predetermined conditions are selected from vehicle speed, wind direction, yaw, and combinations thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (10,081,302) in view of Lee (2016/0264193).
Consider Claim 2, Frederick discloses all the features of the claimed invention, as described above, but does not disclose wherein there are at least two panels.
Lee discloses that it is known to provide an aerodynamic shield (30) comprising at least two panels (31).
It would have been obvious to one of ordinary skill in the art at the time f the invention to modify Frederick by further comprising at least two panels in order to ensure that the shield is deployed downward thus improving aerodynamic performance of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618